DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10.13.2021 has been entered.

Election/Restrictions
Independent claim 28 is allowable. The restriction requirement between Species 1-4 , as set forth in the Office action mailed on 10.27.2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10.27.2020 is partially withdrawn.  Claims 33-36 and 38-40, directed to at least Species 3 (Fig. 3) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 48-52, directed to a method remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin Brask on 10.26.2021.
The application has been amended as follows: 
In claim 28, line 11, replace “an interconnect package fixed in the mass,” with --an interconnect package fixed in the mass with the mass surrounding lateral sides of the interconnect package,--.
In claim 33, line 2, replace “abuts the pluralities of interconnect pillars” with --abuts the pluralities of first, second and third interconnect pillars--.
In claim 34, lines 7-8, delete “through the redistribution layer”.
Cancel claim 37 (the claim conflicts with claim 28).
In claim 45, line 10, replace “an interconnect package including a die side and a land side,” with –an interconnect package including a die side and a land side with the mass surrounding lateral sides of the interconnect package,--.
Cancel claims 48-52 (the claims are not in condition for rejoinder).
In claim 53, line 12, replace “a first interconnect package fixed in the mass,” with --a first interconnect package fixed in the mass with the mass surrounding lateral sides of the first interconnect package,--.
In claim 53, line 16, replace “a second interconnect package fixed in the mass,” with --a second interconnect package fixed in the mass with the mass surrounding lateral sides of the second interconnect package,--.
Cancel claim 54 (the claim conflicts with claim 53).

Allowable Subject Matter
Claims 28-36, 38-47 and 53 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest the claimed arrangement of a semiconductive bridge, a mass, pluralities of interconnect pillars, an interconnect package or interconnect packages, first and second semiconductive dice and a capping material as recited within the context of independent claims 28, 45 and 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894